ROLL, Judge,
dissenting.
I dissent. I would affirm the order of the trial court revoking Voeltner’s probation.
Voeltner was on probation for attempted child molesting when a law enforcement officer approached his vehicle after receiving a report of reckless driving. The evidence established that the officer observed an open can of toluene solvent on the front seat of the car and a white rag on the floor. A strong odor of toluene was present inside the car and toluene was on Voeltner’s jeans. Voeltner’s eyes were extremely constricted and he was unable to walk without assistance. The officer concluded that Voeltner had been inhaling toluene and, when the officer asked Voeltner if he had done so, Voeltner indicated that he had.
A.R.S. § 13-3403 prohibits an individual from knowingly breathing, inhaling, or drinking a vapor-releasing substance containing a toxic substance. Toluene is a poisonous hydrocarbon. A.R.S. § 13-3401(29) specifically refers to toluene and states that “vapor-releasing substance containing a toxic substance” means “paint or varnish dispensed by the use of aerosol spray, or any glue, which releases vapors or fumes containing ... toluene____”
On appeal, Voeltner argues that his probation cannot be revoked because the toluene which he inhaled was pure toluene and not toluene contained in a paint, varnish, or glue. This literal interpretation would result in an absurdity. It is toluene, of course, which is the toxic substance. It is at the inhalation of toluene that the statute is directed. Division One of this court has stated that the courts may and will supply words to a statute in order to give effect to the manifest intention of the legislature. Oliver v. State Land Department, 143 Ariz. 126, 130, 692 P.2d 305, 309 (App.1984). In order to give a sensible construction to the statute and to avoid an absurd result, I believe that A.R.S. § 13-3401(29) should be interpreted to mean that toluene in its pure or solvent form constitutes a vapor-releasing substance containing a toxic substance.
I would affirm.